

114 SRES 322 IS: Reaffirming the alliance between the United States and Bulgaria, congratulating Bulgaria on its July 11, 2021 parliamentary elections, and calling for continued progress in Bulgaria towards combating corruption, respecting the freedom of the press, and protecting minority rights.
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 322IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Cardin (for himself, Mr. Cornyn, Mr. Wicker, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONReaffirming the alliance between the United States and Bulgaria, congratulating Bulgaria on its July 11, 2021 parliamentary elections, and calling for continued progress in Bulgaria towards combating corruption, respecting the freedom of the press, and protecting minority rights.Whereas Bulgaria, which is an original signatory of the Conference on Security and Cooperation in Europe, done at Helsinki August 1, 1975 (commonly known as the Helsinki Final Act)— (1)has transitioned from a Cold War-era, Soviet satellite to a multi-party democracy with a market economy; and (2)remains an active and constructive participant in the Organization for Security and Cooperation in Europe (OSCE);Whereas because of its progress on the institutionalization of democratic systems and economic reforms, Bulgaria joined the North Atlantic Treaty Organization (NATO) in 2004 and the European Union in 2007;Whereas Bulgaria is a steadfast ally of the United States in an area of strategic importance to the United States;Whereas bilateral security cooperation between the United States and Bulgaria is deep and growing stronger, including through the October 2020 signing of a 10-year defense cooperation roadmap, and regular United States military training conducted in Bulgaria, including at the Novo Selo Training Area;Whereas Bulgaria has contributed approximately 21,000 troops to various NATO missions;Whereas Bulgaria is on track to consistently reach defense spending of at least 2 percent of its gross domestic product by 2024;Whereas the international observers representing the OSCE Office for Democratic Institutions and Human Rights, the OSCE Parliamentary Assembly, and the Parliamentary Assembly of the Council of Europe concluded that Bulgaria’s July 11, 2021, parliamentary elections were competitive with fundamental freedoms generally respected;Whereas, on July 8 and 9, 2021, Bulgaria hosted the annual summit meeting of the Three Seas Initiative, a unique region-led undertaking launched in 2015 to create a political platform and investment fund to promote transportation, energy, and digital infrastructure connectivity across its 12 member states (Austria, Bulgaria, Croatia, Czechia, Estonia, Hungary, Latvia, Lithuania, Poland, Romania, Slovakia, and Slovenia);Whereas Bulgaria’s continued progress has been threatened by multiple internal challenges, including corruption, and Bulgaria is consistently among the lowest-ranked European Union member states in Transparency International’s Corruption Perceptions Index;Whereas Bulgaria was ranked 112th out of 180 countries in the Reporters Without Borders 2021 World Press Freedom Index, which is the lowest position of any European Union country;Whereas, on March 10, 2021, a Reporters Without Borders expert stated, Press freedom has reached an impasse in Bulgaria and independent media are on the brink of disappearing, citing political interference with public broadcasters, and the abuse of privately owned media for political purposes, among other concerns;Whereas Bulgaria is an attractive, low-cost investment destination with a talented, tech-savvy labor pool, but has problems with endemic corruption, including in large infrastructure projects and in the energy sector;Whereas, on June 2, 2021, the Department of the Treasury’s Office of Foreign Assets Control announced sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) against 3 Bulgarian individuals and 64 associated entities, while the Department of State announced visa bans on 5 former Bulgarian Government officials due to corruption; Whereas religious pluralism has long been a positive feature of Bulgarian society, though the Muslim community still encounters obstacles in its quest to reclaim property and build new houses of worship in Sofia;Whereas the Romani community faces systemic discrimination in Bulgaria, including discrimination in access to education, rights to residency, and access to voting, and Romani settlements faced particularly harsh restrictions as a result of the COVID–19 pandemic;Whereas Bulgaria has withheld its support for neighboring North Macedonia to open accession talks with the European Union; andWhereas America’s most successful and enduring relationships are built on shared values: Now, therefore, be itThat the Senate—(1)reaffirms its commitment to the historic partnership between the United States and Bulgaria and to advance democracy, prosperity, and security in Bulgaria;(2)congratulates the Bulgarian people on the successful conduct of the July 11 parliamentary elections;(3)declares its support for the Three Seas Initiative;(4)urges Bulgarian authorities to redouble efforts to address corruption, sustain and protect a healthy independent media, and protect the rights of all minority groups in Bulgaria, in line with its commitments to the Organization for Security and Cooperation in Europe; (5)encourages Bulgaria to support the aspirations for European Union membership of neighboring North Macedonia; (6)supports Bulgaria’s efforts to diversify its energy sources to minimize the malign influence of dominant suppliers; and (7)affirms its intent to continue to support Bulgaria’s efforts in these areas, including through the application of a wide range of supportive measures, such as—(A)targeted Global Magnitsky Sanctions, as and when appropriate; and (B)support for independent journalism, including through the recently returned Radio Free Europe Bulgarian Service, which excels in investigative reporting. 